DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1-5, 7, 8, 10-16 and 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Iwata et al. (US 2013/0242316 A1).
With respect to claims 1, 7, 8, 10, 11 and  18-20, Iwata et al. (Fig.1) teaches a printer 100 having a POS terminal (0045]), a thermal printing head 121 which prints on a roll paper 111,  a cutting unit 130 having a fixed blade 131 and a movable blade 132, 206 (Fig.2) disposed on a downstream side in a conveyance direction of the roll paper from the printing head for cutting the roll paper ([0040-0041]), a first input unit 201, 301  (Figs. 2 and 3) which sequentially receives an input of printing information to be printed by the printing head ([0051]), a storage 
With respect to claims 2, 3, 12 and 13,  Iwata et al. teaches a time counting unit i.e., a dividing unit 305 (Fig.3) which divides the printing information stored in the storage medium into a downstream side in the conveyance direction of the roll paper and an upstream side 19JCG10008067USA in the conveyance direction by a boundary of the setting value when the cut request of the roll paper is received ([0055]), wherein the first printing control unit 306 causes the printing head to print the printing information on the downstream side in the conveyance direction divided by the dividing unit, the cutting control unit causes the cutting unit to cut the roll paper on condition that the printing information on the downstream side in the conveyance direction divided by the dividing unit is printed, and the second printing control unit 306 causes the printing head to print the printing information on the upstream side in the conveyance direction divided by the dividing unit on condition that the cutting control unit causes the cutting unit to cut the roll paper ([0056-0061]) .
With respect to claims 3, 5 and 14-16, Iwata et al. teaches a second input unit or a third input unit 307 which receives an input to change a cutting location i.e., a cutting condition on .  
Claims 6, 9 and 17 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Iwata et al. (US 2013/0242316 A1).
	Iwata et al. teaches a printer having the structures as recited.  See the explanation of Iwata et al. above.
Iwata et al. does not teach the printer which is a portable printer or an inkjet printer including an inkjet head.
However, the selection of a desired printer such as a portable or an inkjet printer including an inkjet head be obvious depending upon a desired print medium size to be printed and a desired configuration of a printer to be used by a user in order to print all information on a receipt. Also, the use of a portable printer or an inkjet printer including an inkjet head is conventional.  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the printer of Iwata et al. by substituting a conventional portable printer or a conventional inkjet printer having an inkjet head for printing in place to the printer 100 of Iwata et al. for the advantage of providing separate printing system such as a conventional portable printer or a conventional inkjet printer giving the user a choice of a printing system to print according to application and design preference.  
Claims 1-5, 7, 8, 10-16 and 18-20  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yokayama (US 2013/0003097 A1).
With respect to claims 1, 7, 8, 10, 11 and  18-20, Yokayama (Figs. 1 and 2) teaches a method of printing  for a receipt printer 1 having a thermal printing head 17 which prints on a roll paper 13,  a cutting unit 44 having a fixed blade 16 and a movable blade 15 disposed on a downstream side in a conveyance direction of the roll paper from the printing head for cutting the roll paper ([0049-0050]), a first input unit 28, 31  (Figs. 2 and 3) which sequentially receives an input of printing information to be printed by the printing head ([0063]), a storage control unit 
With respect to claims 2, 3, 12 and 13,  Yokayama teaches a print data editor i.e., a dividing unit 35 (Fig.3) which divides the printing information stored in the storage medium into a downstream side in the conveyance direction of the roll paper and an upstream side 19JCG10008067USA in the conveyance direction by a boundary of the setting value when the cut request of the roll paper is received ([0080] and [0106-108]), wherein the first printing control unit 24, 41 causes the printing head to print the printing information on the downstream side in the conveyance direction divided by the dividing unit, the cutting control unit causes the cutting unit to cut the roll paper on condition that the printing information on the downstream side in the conveyance direction divided by the dividing unit is printed, and the second printing control unit 24, 41 causes the printing head to print the printing information on the upstream side in the conveyance direction divided by the dividing unit on condition that the cutting control unit causes the cutting unit to cut the roll paper ([[0108-0113]) . 
With respect to claims 3, 5 and 14-16, Yokayama teaches a second input unit or a third input unit 24, 41 ([0057-0062] and [0086]) which receives an input to change a cutting location .  

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claims 6, 9 and 17 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Yokayama (US 2013/0003097 A1).
	Yokayama teaches a printer having the structures as recited.  See the explanation of Iwata et al. above.
Yokayama does not teach the printer which is a portable printer or an inkjet printer including an inkjet head.
However, the selection of a desired printer such as a portable or an inkjet printer including an inkjet head be obvious depending upon a desired print medium size to be printed and a desired configuration of a printer to be used by a user in order to print all information on a receipt. Also, the use of a portable printer or an inkjet printer including an inkjet head is conventional.  
  Therefore, it would have been obvious to one of ordinary skill in the art to modify the printer of Yokayama by substituting a conventional portable printer or a conventional inkjet printer having an inkjet head for printing in place to the printer 1 of Yokayama for the advantage of providing separate printing system such as a conventional portable printer or a conventional   

Conclusion         	
         	The patents to Handa, Sato et al. and Vandermeulen are cited to show other structures having obvious similarities to the claimed structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853